DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because: 
Peak 1 falls under the wavelength of blue light while peak 2 falls under the wavelength of red light shown in Fig. 1 and throughout while the claims and specification state that the first peak falls under the wavelength of red light while the second peak falls under the wavelength of blue light.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  
For claim 19, “on an off” should read “on and off”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation of “the main light” lacks antecedent basis. 
For claims 3 and 13, they contain unclear matter as it states wherein the first peak wavelength falls in the wavelength band of red light and the second peak wavelength falls in the wavelength of blue light, however the drawings depict peak 1 under the wavelength of blue light and peak 2 under the wavelength of red light shown in Fig. 1 and throughout. This leads to confusion as to which wavelengths peaks 1 and 2 should be associated with. In addition, the limitations of “the wavelength band of red light” and “the wavelength of blue light” for claim 3 and “the wavelength band of red light” and “the wavelength band of blue light” for claim 13 lack antecedent basis. 
For claim 6, the limitation of “alternately performing the main light treatment” is unclear matter because is it referring back to the “alternately performing main light treatment” step of claim 1, or is it an additional step since the applicant didn’t use “the” or “said” to refer to claim 1? The examiner suggests adding “said” or “the” in front of “alternately performing the main light treatment” to clarify the matter. 
For claim 7, the limitation of “supplying the auxiliary light” is unclear matter because is it referring back to the “supplying auxiliary light” step of claim 5, or is it an additional step since the applicant didn’t use “the” or “said” to refer to claim 5? The examiner suggests adding “said” or “the” in front of “supplying the auxiliary light” to clarify the matter. 
For claim 8, the limitation of “supplying the auxiliary light” is unclear matter because is it referring back to the “supplying the auxiliary light” step of claim 5, or is it an additional step since the applicant didn’t use “the” or said” to refer to claim 5? The examiner suggests adding “said” or “the” in front of “supplying the auxiliary light” to clarify the matter.  
For claim 9, the limitation of “supplying the auxiliary light” is unclear matter because is it referring back to the “supplying auxiliary light” step of claim 5, or is it an additional step since the applicant didn’t use “the” or said” to refer to claim 5? The examiner suggests adding “said” or “the” in front of “supplying the auxiliary light” to clarify the matter. In addition, the limitation of “the wavelength band of Ultraviolent B (UVB)” lacks antecedent basis.
For claim 10, the limitation of “the peak wavelengths” is unclear matter because is it referring to the “at least two wavelengths” of claim 1, or a new set of peak wavelengths? The examiner suggests adding “the at least two peak wavelengths” if referring to claim 1 to avoid unclear matter. 
For claim 11, the limitation of "emitting" appears to be a step in a method claim, thus, it is unclear if applicant is attempting to claim a step in an apparatus claim, e.g. a light source? In addition, it appears that applicant is attempting to positively claim "a selected plant", which could be a 101 issue. However, the examiner believes that applicant's intention is not to claim the plant, thus, will not give a 101 rejection at this time. Applicant is encouraged to amend the limitation to NOT positively claim the plant in an apparatus claim, e.g. a light source. 
For claim 15, the limitation of “emitting” appears to be a step in a method claim, thus, it is unclear if applicant is attempting to claim a step in an apparatus claim, e.g. a light source?
For claim 16, the limitation of “the wavelength band of UVB” lacks antecedent basis.
For claim 17, the limitation of “the peak wavelengths” is unclear matter because is it referring to the “at least two wavelengths” of claim 11, or a new set of peak wavelengths? The examiner suggests adding “the at least two peak wavelengths” if referring to claim 11 to avoid unclear matter.
For claim 18, the limitation of “a last main light treatment” is unclear matter because is it referring to the “one or more main light treatments” of claim 18, or another additional set of main light treatment? The examiner suggests adding “the one or more main light treatments”. 
For claim 20, it appears that applicant is attempting to positively claim "lettuce", which could be a 101 issue. However, the examiner believes that applicant's intention is not to claim the lettuce, thus, will not give a 101 rejection at this time. Applicant is encouraged to amend the limitation to NOT positively claim the lettuce in an apparatus claim, e.g. a light source.
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilenko (US 20180054974 A1) in view of Meng (Scientia Horticulturae Article: Far-red radiation interacts with relative and absolute blue and red photon flux densities to regulate growth, morphology, and pigmentation of lettuce and basil seedlings).
Regarding claim 1, Vasilenko teaches a plant cultivation method comprising:
planting germinated seeds of a selected plant ([0093-0094]); and alternately performing main light treatment and dark treatment, the main light treatment supplying light to the selected plant, and the dark treatment cutting off supply of the main light to the selected plant ([0095]); wherein the main light has at least two peak wavelengths in a visible light spectrum ([0068]).  However, Vasilenko is silent about how an intensity of the main light has a greater than 92 PPFD (pmol/m2/s) and less than 198 PPFD.  
Meng teaches a plant cultivation method comprising an intensity of the main light having a greater than 92 PPFD (pmol/m2/s) and less than 198 PPFD (page 270, section 2.1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an intensity of the main light having a greater than 92 PPFD (pmol/m2/s) and less than 198 PPFD as taught by Meng in the method of Vasilenko, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the type of plant that the user selects to grow, for example, if the user desires to grow lettuce, then he/she would refer to the PPFD as taught by Meng to regulate the growth, morphology and pigmentation of the lettuce seeds). In re Aller, 105 USPQ 233. 
	Regarding claim 4, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the plant cultivation method according to claim 1, and further teaches wherein growing the selected plant further comprises: performing the main light treatment for 16 hours per day and performing the dark treatment is performed for 8 hours per day ([0095] of Vasilenko). 
Regarding claim 5, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the plant cultivation method according to claim 1, and further teaches comprising supplying auxiliary light in an UV spectrum to the selected plant ([0025-0026] of Vasilenko as the combination of UV-A and UV-B act as auxiliary lights to the main light treatment).   
Regarding claim 6, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the plant cultivation method according to claim 5, and further teaches wherein alternately performing the main light treatment and the dark treatment 23Attorney Docket No.: 0500V-000033/US further comprises repeatedly performing the main light treatment for a predetermined main light treatment period ([0095] of Vasilenko as it describes how the plants were exposed to the light and dark period for a continuous of 60 days, thus repeatedly performs the light treatment), but is silent about wherein supplying the auxiliary light further comprises supplying the auxiliary light during a last main light treatment period prior to harvesting of the selected plant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include supplying the auxiliary light further comprises supplying the auxiliary light during a last main light treatment period prior to harvesting of the selected plant in the method of Vasilenko as modified by Meng, depending on the user's preference, for he/she might see that his/her selected plant is not of optimal size or appearance, then it would be desire to supply a last auxiliary light treatment prior to harvesting in order to enhance the growth of the plant, improve its pigmentation and morphology. 
Regarding claim 9, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the plant cultivation method according to claim 5, and further teaches wherein supplying the auxiliary light further comprises supplying UV light having a third peak wavelength in the wavelength band of Ultraviolet B (UVB) ([0099] Vasilenko teaches UVB of 280-315, thus, 315 is peak wavelength). 
Regarding claim 11, Vasilenko teaches a light source for plant cultivation comprising:
a main light source emitting main light toward a selected plant ([0093-0094]), the main light having at least two peak wavelengths in a visible light spectrum ([0068]) wherein the main light source is turned on and off to alternate main light treatment of supplying the main light to the plant and dark treatment of cutting off supply of the main light to the selected plant ([0095]). However, Vasilenko is silent about having an intensity greater than 92 PPFD (pmol/m2/s) and less than 198 PPFD.
Meng teaches an intensity of the main light has a greater than 92 PPFD (pmol/m2/s) and less than 198 PPFD (page 270, section 2.1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an intensity greater than 92 PPFD (pmol/m2/s) and less than 198 PPFD as taught by Meng in the method of Vasilenko, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the type of plant that the user selects to grow, for example, if the user desires to grow lettuce, then he/she would refer to the PPFD as taught by Meng to regulate the growth, morphology and pigmentation of the lettuce seeds).  In re Aller, 105 USPQ 233.  
	Regarding claim 14, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the light source according to claim 11, and further teaches wherein the main light source is turned on to perform the main light treatment for 16 hours per day and turned off to perform the dark treatment for 8 hours per day. ([0095] of Vasilenko). 
Regarding claim 15, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the light source according to claim 11, and further teaches that has an auxiliary light source emitting auxiliary light in an UV spectrum toward the selected plant. ([0025-0026] of Vasilenko as the combination of UV-A and UV-B act as auxiliary lights to the main light treatment).   
Regarding claim 16, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the light source according to claim 15, and further teaches wherein the auxiliary light comprises UV light having a third peak wavelength in the wavelength band of UVB. ([0099] Vasilenko teaches UVB of 280-315, thus, 315 is peak wavelength). 
Regarding claim 18, Vasilenko as modified by Meng (emphasis on Vasilenko) teaches the light source according to claim 15, wherein the main light source is turned on to perform one or more main light treatments for a predetermined main light treatment period ([0095] of Vasilenko as it describes how the plants were exposed to the light and dark period for a continuous of 60 days, thus performing more than one main light treatment), but is silent about wherein the auxiliary light source emits the auxiliary light during a last main light treatment period prior to harvesting of the selected plant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the auxiliary light source emits the auxiliary light during a last main light treatment period prior to harvesting of the selected plant in the method of Vasilenko as modified by Meng, depending on the user's preference, for he/she might see that his/her selected plant is not of optimal size or appearance, then it be desire to supply a last auxiliary light treatment prior to harvesting in order to enhance the growth of the plant, improve its pigmentation and morphology. 
Claims 2-3, 10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilenko (as above) as modified by Meng (as above) as applied to claims 1, 5, 9, 11, 15 and 16 above, and further in view of Hwang (KR 20150061740 A). Note, a machine translation of Hwang is attached and referenced to herein.  
Regarding claim 2, Vasilenko as modified by Meng teaches the plant cultivation method according to claim 1, and further teaches wherein the main light has a first peak wavelength and a second peak wavelength ([0070] of Vasilenko), but is silent about how a luminous intensity at the first peak wavelength is substantially the same as a luminous intensity at the second peak wavelength. 
Hwang teaches a luminous intensity at the first peak wavelength is substantially the same as a luminous intensity at the second peak wavelength (Fig. 3, see the examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a luminous intensity at the first peak wavelength is substantially the same as a luminous intensity at the second peak wavelength as taught by Hwang in the method of Vasilenko as modified by Meng, in order to provide a study of the relationship between the luminous intensity and wavelength instead of absorbance or PPFD since luminous intensity is a different form of measuring light for different types of plant.

    PNG
    media_image1.png
    606
    737
    media_image1.png
    Greyscale

	Regarding claim 3, Vasilenko as modified by Meng and Hwang (emphasis on Vasilenko) teaches the plant cultivation method according to claim 2, and further teaches wherein the first peak wavelength falls in the wavelength band of red light and the second peak wavelength falls in the wavelength of blue light ([0070] of Vasilenko). 
Regarding claim 10, Vasilenko as modified by Meng teaches the plant cultivation method according to claim 9, and further teaches a variety of different wavelengths ([0068] of Vasilenko), but is silent about wherein a luminous intensity at the third peak wavelength is lower than a luminous intensity at the peak wavelengths in the visible light spectrum.
Hwang teaches a luminous intensity at the third peak wavelength (Figs. 2-3 of Hwang depicts multiple peak wavelengths of various heights). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a luminous intensity at the third peak wavelength as taught by Hwang in the method of Vasilenko as modified by Meng, in order to provide improvement to the morphology and pigmentation and enhance the growth of the selected plant do to the usage of UVB for the third peak to enhance flavonoids. 
The combination of Vasilenko as modified by Meng and Hwang is silent about wherein luminous intensity peaks are lower than a luminous intensity at the peak wavelengths in the visible light spectrum.  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the luminous intensity peaks that are lower than a luminous intensity at the peak wavelengths in the visible light spectrum in the method of Vasilenko as modified by Meng and Hwang, depending on the user’s preference, he/she may want to reduce the luminous intensity at the third peak as it uses UVB in order to reduce the flavonoids of the desired plant. 
Regarding claim 12, Vasilenko as modified by Meng teaches the light source according to claim 11, and further teaches wherein the main light has a first peak wavelength and a second peak wavelength ([0070] of Vasilenko), but is silent about how a luminous intensity at the first peak wavelength is substantially the same as a luminous intensity at the second peak wavelength. 
Hwang teaches a luminous intensity at the first peak wavelength is substantially the same as a luminous intensity at the second peak wavelength (Fig. 3, see the examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a luminous intensity at the first peak wavelength is substantially the same as a luminous intensity at the second peak wavelength as taught by Hwang in the method of Vasilenko as modified by Meng, in order to provide a study of the relationship between the luminous intensity and wavelength instead of absorbance or PPFD since luminous intensity is a different form of measuring light for different types of plant.

    PNG
    media_image1.png
    606
    737
    media_image1.png
    Greyscale

Regarding claim 13, Vasilenko as modified by Meng and Hwang (emphasis on Vasilenko) teaches the light source according to claim 12, and further teaches wherein the first peak wavelength falls within the wavelength band of red light and the second peak wavelength falls within the wavelength of blue light ([0070] of Vasilenko).
Regarding claim 17, Vasilenko as modified by Meng the light source according to claim 16, a variety of different wavelengths ([0068] of Vasilenko), but is silent about wherein luminous intensity at the third peak wavelength is lower than a luminous intensity at the peak wavelengths in the visible light spectrum.
Hwang teaches a luminous intensity at the third peak wavelength (Figs. 2-3 of Hwang depicts multiple peak wavelengths of various heights). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a luminous intensity at the third peak wavelength as taught by Hwang in the method of Vasilenko as modified by Meng, in order to provide improvement to the morphology and pigmentation and enhance the growth of the selected plant do to the usage of UVB for the third peak to enhance flavonoids.
The combination of Vasilenko as modified by Meng and Hwang is silent about wherein luminous intensity peaks are lower than a luminous intensity at the peak wavelengths in the visible light spectrum.  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the luminous intensity peaks that are lower than a luminous intensity at the peak wavelengths in the visible light spectrum in the method of Vasilenko as modified by Meng and Hwang, depending on the user’s preference, he/she may want to reduce the luminous intensity at the third peak as it uses UVB in order to reduce the flavonoids of the desired plant.
Claims 7-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilenko (as above) as modified by Meng (as above) as applied to claims 1, 5, 11 and 15 above, and further in view of Wargent (US 20190183034 A1).
Regarding claim 7, Vasilenko as modified by Meng teaches the plant cultivation method according to claim 5, and further teaches supplying the auxiliary light as stated above, but is silent about how it further comprises alternately performing auxiliary light treatment of supplying the auxiliary light to the selected plant and auxiliary light cut-off treatment.  
	Wargent teaches how the auxiliary light further comprises alternately performing auxiliary light treatment of supplying the auxiliary light to the selected plant and auxiliary light cut-off treatment ([0128] of Wargent).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include alternately performing auxiliary light treatment of supplying the auxiliary light to the selected plant and auxiliary light cut-off treatment as taught by Wargent in the method of Vasilenko as modified by Meng, in order to prevent the plant from being overexposed to the auxiliary light, which will prevent it from being destroyed. 
Regarding claim 8, Vasilenko as modified by Meng and Wargent teaches the plant cultivation method according to claim 7, and further teaches wherein supplying the auxiliary light further comprises alternately performing the auxiliary light treatment for one hour ([0047] of Wargent), but is silent about performing the auxiliary light cut-off treatment for one hour; and wherein the selected plant comprises lettuce.
Wargent teaches a plant cultivation method wherein supplying the auxiliary light further comprises alternately performing the auxiliary light cut-off treatment ([0128] of Wargent). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include auxiliary light cut-off treatment as taught by Wargent in the method of Vasilenko as modified by Meng and Wargent, depending on the type of plant, the user would prefer to use a different period of time for the auxiliary light cut-off to allow for a resting time and regulate the pigmentation of the plant.
The combination of Vasilenko as modified by Meng and Wargent is silent about the auxiliary light cut-off treatment for one hour. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary light cut-off treatment for one hour in the method of Vasilenko as modified by Meng and Wargent, depending on the type of plant, the user would prefer to use a different period of time for the auxiliary light cut-off to allow for a resting time and regulate the pigmentation of the plant. 
	Meng teaches wherein the selected plant comprises lettuce (title of the article and throughout of Meng). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the selected plant comprises lettuce as taught by Meng in the method of Vasilenko as modified by Meng and Wargent depending on the user’s preference in the type of plant that he/she wishes to grow, then they would refer to Meng as it focuses on the growth, pigmentation and morphology of lettuce.  
Regarding claim 19, Vasilenko as modified by Meng teaches the light source according to claim 15, and further teaches an auxiliary light as stated above, but is silent about wherein the auxiliary light source is turned on and off to alternate auxiliary light treatment of supplying the auxiliary light to the selected plant and auxiliary light cut-off treatment.
	Wargent teaches how auxiliary light source is turned on and off to alternate auxiliary light treatment of supplying the auxiliary light to the selected plant and auxiliary light cut-off treatment ([0128] of Wargent).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the auxiliary light source is turned on and off to alternate auxiliary light treatment of supplying the auxiliary light to the selected plant and auxiliary light cut-off treatment as taught by Wargent in the method of Vasilenko as modified by Meng, in order to prevent the plant from being overexposed to the auxiliary light and prevents it from being destroyed. 
Regarding claim 20, Vasilenko as modified by Meng and Wargent teaches the light source according to claim 19, and further teaches wherein the auxiliary light treatment is performed for one hour ([0047] of Wargent), but is silent about the auxiliary light cut-off treatment is performed for one hour; and wherein the selected plant comprises lettuce.
Wargent teaches a light source wherein the auxiliary light cut-off treatment is performed for 9 hours ([0128] of Wargent). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include auxiliary light cut-off treatment as taught by Wargent in the method of Vasilenko as modified by Meng and Wargent, depending on the type of plant, the user would prefer to use a different period of time for the auxiliary light cut-off to allow for a resting time and regulate the pigmentation of the plant.
The combination of Vasilenko as modified by Meng and Wargent is silent about the auxiliary light cut-off treatment for one hour. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary light cut-off treatment for one hour in the method of Vasilenko as modified by Meng and Wargent, depending on the type of plant, the user would prefer to use a different period of time for the auxiliary light cut-off to allow for a resting time and regulate the pigmentation of the plant.
Meng teaches wherein the selected plant comprises lettuce (title of the article and throughout of Meng). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the selected plant comprises lettuce as taught by Meng in the method of Vasilenko as modified by Meng and Wargent depending the user’s preference in the type of plant that he/she wishes to grow, then they would refer to Meng as it focuses on the growth, pigmentation and morphology of lettuce.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See: 
Ogawa (US 20140325712 A1) teaches using a main light treatment and a dark treatment with a light period of 16 hours and a dark period for 8 hours. 
Aikala (US 20150128490 A1) teaches the use of dark growth chambers.
De Wet (US 20220053707 A1) teaches the use of an UV light for the plants.
	Lowe (US 20160184237 A1) teaches a lighting schedule of 18 hours of light and 6 hours of darkness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon, can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        10/20/2022



/Son T Nguyen/Primary Examiner, Art Unit 3643